DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 4, 7 – 12 and 15 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper.
The prior art fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being: a multilayer ceramic capacitor comprising: a multilayer body including a plurality of ceramic layers that are stacked on one another and a plurality of internal electrodes that are stacked; a first external electrode; a second external electrode; the first joining member is disposed only on a portion of the first external electrode that is disposed on the first main surface side without the multilayer ceramic capacitor being mounted on a mounting substrate; the second joining member is disposed only on a portion of the second external electrode that is disposed on the first main surface side without the multilayer ceramic capacitor being mounted on a mounting substrate; each of the first joining member and the second joining member includes a solder material and a plurality of spherical cores; the plurality of spherical cores are made of Cu or Ni; and the plurality of spherical cores are arranged in one row inside each of the first joining member and the second joining member.
One close prior art Fujii (US 2013/0056252 A1) teaches of a multilayer ceramic capacitor comprising: a multilayer body including a plurality of ceramic layers that are stacked on one another and a plurality of internal electrodes that are stacked on the respective ceramic layers, the multilayer body including a first main surface and a second main surface that face each other in a height direction, a first side surface and a second side surface that face each other in a width direction orthogonal or substantially orthogonal to the height direction, and a first end surface and a second end surface that face each other in a length direction orthogonal or substantially orthogonal to the height direction and the width direction; a first external electrode disposed on at least the first end surface and the first main surface of the multilayer body; a second external electrode disposed on at least the second end surface and the first main surface of the multilayer body; a first joining member electrically connected to the first external electrode; and a second joining member electrically connected to the second external electrode; wherein the plurality of internal electrodes face each other in the height direction; however Fujii does not teach the first joining member is disposed only on a portion of the first external electrode that is disposed on the first main surface side without the multilayer ceramic capacitor being mounted on a mounting substrate; the second joining member is disposed only on a portion of the second external electrode that is disposed on the first main surface side without the multilayer ceramic capacitor being mounted on a mounting substrate; each of the first joining member and the second joining member includes a solder material and a plurality of spherical cores; the plurality of spherical cores are made of Cu or Ni; and the plurality of spherical cores are arranged in one row inside each of the first joining member and the second joining member.
Another close prior art O’Leary (US 4,771,159) teaches of first joining member and second joining member includes a solder material and a plurality of spherical cores; the plurality of spherical cores are made of Cu or Ni; and the plurality of spherical cores are arranged in one row inside each of the first joining member and the second joining member; however O’Leary does not teach a multilayer ceramic capacitor comprising: a multilayer body including a plurality of ceramic layers that are stacked on one another and a plurality of internal electrodes that are stacked on the respective ceramic layers, the multilayer body including a first main surface and a second main surface that face each other in a height direction, a first side surface and a second side surface that face each other in a width direction orthogonal or substantially orthogonal to the height direction, and a first end surface and a second end surface that face each other in a length direction orthogonal or substantially orthogonal to the height direction and the width direction; a first external electrode disposed on at least the first end surface and the first main surface of the multilayer body; a second external electrode disposed on at least the second end surface and the first main surface of the multilayer body; a first joining member electrically connected to the first external electrode; and a second joining member electrically connected to the second external electrode; wherein the plurality of internal electrodes face each other in the height direction; the first joining member is disposed only on a portion of the first external electrode that is disposed on the first main surface side without the multilayer ceramic capacitor being mounted on a mounting substrate; the second joining member is disposed only on a portion of the second external electrode that is disposed on the first main surface side without the multilayer ceramic capacitor being mounted on a mounting substrate.
Therefore claims 1 – 4, 7 – 12 and 15 – 20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975. The examiner can normally be reached M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSHN K VARGHESE/Examiner, Art Unit 2896